 WASHINGTON MILLS93an employee when, as here, they are merely routine and do notrequire the exercise of independent judgment, and, moreover, whenthey are concerned primarily with equipment rather than personnel."'As the dispatchers possess none of the other statutory indicia ofsupervisory authority,12 we find that they are not supervisors withinthe meaning of the Act. In view of the bargaining history and theessentially clerical nature of their duties, .we shall include the dis-patchers in the unitlaOn the basis of the foregoing and the entire record, we find that allaccounting and clerical employees in the operating, accounting, andmarketing departments of the Employer's New England division, in-cluding credit men, credit clerks, the assistant divisional statistician,and dispatchers, but excluding secretaries to management, industrialrelations employees, confidential payroll clerks, salesmen, auditors,cost analysts, marketing real estate and cost clerks, real estate repre-sentatives, tax agents, field claims and safety investigators and ad-j ustors, marketing and staff assistants, professional employees, guards,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of See,-tion 9 (b) of the Act 14[Text of Direction of Election omitted from publication in thisvolume.]11The Baltimore Transit Company,92NLRB 1260;ZoneOilTruckingCorp.,91 NLRB 541.12Although there is testimony that certain dispatchers have on occasion granted timeoff and determined whether overtime should be worked,it appears that in such Instancesthe dispatchers assumed to exercise authority whichtheydid not in fact possess. SeeAmerican Finishing Company,86NLRB 412I'The Baltimore Transit Company,eupra; Zone Oil Trucking Corp., supra."This is substantially the certified and contract unit noted above.WASHINGTONMILLSandTEXTILE WORKERS OF AMERICA,CIO.CaseNo. 34-CA-?86. July 10,195°Decisionand OrderOn December 27, 1951, Trial Examiner Max M. Goldman issuedhis Intermediate Report in this proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices and recom-100 NLRB No. 25. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDmended that these allegations of the complaint be dismissed.There-after, the Respondent and the General Counsel filed exceptions to theIntermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications.1.In agreement with the Trial Examiner, we find that the Re-spondent violated Section 8 (a) (1) of the Act by interrogating itsemployees concerning their own and other employees' union activities.We do not agree with the Respondent's contention that its acts ofinterrogation did not violate the Act because of their alleged isolatedand perfunctory nature.Their very number, as set forth in theIntermediate Report, belies such characterization; furthermore, theBoard has consistently held that the type of interrogation involvedherein constitutes interference, restraint, and coercion violative ofthe Act.'However, we do not believe that the Respondent's conductwarrants the issuance of a broad cease and desist order as recommendedby the Trial Examiner.2.We agree, but for a different reason, with the Trial Examiner'sfinding that the Respondent did not violate the Act by dischargingemployees Joel Puckett and Thomas Phillips. The Trial Examiner'sfinding was based on lack of knowledge on the part of the Respondentof their union activities.On the basis of the entire record, we arenot convinced that the Respondent lacked knowledge of such activities.Moreover, assuming,arguendo,that the Respondent knew of the unionactivities of the discharged employees, we find lacking in this instancea preponderance of proof that the Respondent was actuated by dis-criminatory rather than by legal motives in effecting their discharge.Accordingly, notwithstanding a reasonable suspicion of discrimina-tion, the evidence fails to -establish, to the degree necessary for estab-lishing a violation of the Act, that the Respondent discharged JoelPuckett and Thomas Phillips for reasons connected with their unionactivities.'We shall, therefore, dismiss the complaint insofar as italleges that the Respondent violated Section 8 (a) (3) of the Act.IPursuantto the provisionsof Section3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman $erzogand Members Murdock and Peterson].'England Brothers,Inc.,99 NLRB 258;Graniteville Company,Sibley Division,96NLRB 456,Standard-Coosa-Thatcher Company,85 NLRB 1358.3SeeFarberBrothers,Inc.,94 NLRB 748;Punch and Judy Togs, Inc., of California,85 NLRB 499.1 WASHINGTON MILLSOrder95Upon the entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,WashingtonMills,Mayodan, North Carolina, its officers, agents,successors, andassigns,shall :1.Cease and desist from :(a) Interrogating its employees concerning their union activitiesand/or sympathies and those of their fellow employees or in anyrelated manner interferingwith,restraining,or coercing its employ-ees in the exercise of their right to self-organization,to form labororganizations,to join or assist Textile Workers Union of America,CIO, or any other labor organization,to bargain collectivelythroughrepresentatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection,and to refrain from any and all such activities,exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Post at its mill at Mayodan, North Carolina,copies of thenotice attached hereto marked"Appendix A." 4 Copies of said notice,to be furnished by the Regional Director for the Fifth Region, shall,after being duly signed by the Respondent's representative,be postedby it immediately upon receipt thereof and be maintained by it fora period of at least sixty(60) consecutive days thereafter,in con-spicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that such notices are not altered,defaced, or covered byany other material.(b)Notify the Regional Director for the Fifth Region,in writing,within ten (10)days from the date of this Order what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that Respondent violated Section 8 (a) (3)of the Act.* In the event that this Order is enforced by a decree of a United States Court ofAppeals, thereshallbe substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals Enforcing anOrder." 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees with respect to theirunion activities and/or sympathies and those of 'their fellow-employees or in any related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organ-ization, to form labor organizations, to join or assist TExTmzWORKERS UNION OF AMERICA, CIO, or any other labor organiza-tion, to bargain collectively through representatives of their owncollective bargaining or other mutual aid or protection, and torefrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Labor ManagementRelations Act.WASHINGTON MILLS,Employer.Dated------------------------ By------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENTOF THE CASEUpon a charge duly filed by Textile Workers Union of America, CIO, hereincalled the Union, the General Counsel by the Regional Director for the FifthRegion (Baltimore, Maryland), of the National Labor Relations Board, hereincalled the Board, issued his complaint dated June 13, 1951, against WashingtonMills, herein called the Respondent, alleging that the Respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the LaborManagement Relations Act, 1947, 61 Stat. 136, herein called the Act. Copiesof the complaint and the charge together with notice of hearing were - dulyserved upon the Respondent and the Union.With respect to unfair labor practices, the complaintalleged in substancethat the Respondent had (1) engaged in certain acts of interference, restraint,and coercion; and (2) discharged two certain employees because of their mem-bership in or assistance to the Union or because they engagedin concertedactivity.The Respondent's answer denies the commission of any unfair laborpractices. WASHINGTON MILLS97Pursuant to notice, a bearing was conducted on July 16, 1951, at Winston-Salem, North Carolina, before the undersigned, the TrialExaminerduly desig-nated by the Chief Trial Examiner.The Union appearedby its representativesand the other parties were represented by counsel. Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearingon theissues, wasafforded the parties.Only the Respondent filed a brief withthe undersigned.Upon the entire record in the case, and from his observation of thewitnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THERESPONDENT.The Respondent, a North Carolina corporation, having its principal officeand place of business at Winston-Salem, North Carolina,and a millat Mayodan,North Carolina, is engaged in the manufacture and sale of men's and boys'underwear.During the year ending June 30, 1951, the Respondentpurchasedraw materials for its Mayodan mill valued in excess of $30,000, of which approxi-mately 90 percent was shipped to the mill from points outside the State of,NorthCarolina.During the same period, the Respondent produced finished productsvalued in excess of $50,000, more than 90 percent of which wasshipped to pointsoutside the State of North Carolina.The undersignedfindsthat the Respondentis engaged in commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDTextileWorkers Union of America, CIO, is a labororganization admitting tomembership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. The eventsIn January 1951 the Union started its organizational drive.At that timeemployeeWilliam J. Puckett became chairman of the union organizing com-mittee,which committee was responsible for obtaining authorization cardsfrom about 600 of the 1,200 to 1,500 employees at the mill.'The activemembersof this committee included the chairman's son,JoelH. Puckett, and Thomas0. Phillips, the persons here alleged to have been discriminatorily dischargedon March 14. Joel Puckett and Phillips worked together on behalf of the Unionand obtained cards from about 100 employees.During the latter part of February, Joel Puckett's and Phillips'immediatesupervisor, Ike Chandler, a second hand, who was in charge of the second shift,'mentioned the Union to each of them. In a conversation with Joel Puckett,Chandler declared that the Union would not be any good and that it would be justa mess.In the incident involving Phillips, Chandler stated to Phillips as hewalked by while Chandler and employee Dewey Holland were talking, that he hadheard that Hollandwas signingup many people in the Union. Phillips replied1The town of Mayodan has less than 2,500 Inhabitants.U. S. Census of Population :1950; Number of Inhabitants, Chapter 33, North Carolina.U. S. Government PrintingOffice, Washington, D. C., 1951.2The above finding is contrary to the Respondent's contention that Chandler is not asupervisor.Although Chandler did some fixing himself, it appears that he is in chargeof the shift. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he did not know that Holland was in the Union. Chandler also talked to JoelPuckett's father, William Puckett, about the Union, stating that he understoodthat, he, William Puckett, was a union man and that be was signing up employees.A few days later Chandler asked William Puckett why he did not sign up OverseerArthur Tulloch, Chandler's superior.William Puckett suggested, that he giveChandler a card and that Chandler solicit Tulloch.Chandler declined,explain-ing that the Respondent would "get" him, Chandler, and Puckett declared thatthe Respondent would "get" him, Puckett,sooner.During the same period,Tulloch talked about the Union to employee Hasel D. Gann, another memberof the organizing committee.On this occasion Tulloch asked Gann if certainpapers Gann had with him were some of William Puckett'spapers.WhenGann stated that they were not some of Puckett's papers, Tulloch inquired whatGann thought of what Puckett was trying to do.Gannstated that he did notknow what Tulloch was referring to' and Tulloch's retort was that Gann knewwhat he was talking about. Tulloch then inquired of Gann asto whether hethought conditions would be any better if they had aunion.Gann replied thathe did not know and that it remained to be seen.In March the Respondent installed a conveyor system using certainbaskets tohaul cloth for the yarn mill, the place where Phillips and Joel Puckett were em-ployed.While the conveyor was being tested and/or shortly after it was put intoactual operation on Saturday, March 10, some of the employees rode the conveyorfor short distances by catching the baskets as they came by overheadat reach-ing heightand hangingon to them.After the system was placed in operation,but prior to the instant discharges, in the presence of employees, includingPhillips and Joel Puckett, Chandler, too, caught a basket and hung on for ashort distance.Some employees also rode in the baskets. It does not appearthat supervisors observed any employees other than Joel Puckett and Phillipsride in the baskets.Phillips and Joel Puckett were observed riding in the baskets by Joseph-Griffin,night superior of spinning, sometime during the evening of Monday, March 12.Phillips and Joel Puckett, unaware that they werebeingobserved by Griffin,in order to see what the experience was like, each got into separate baskets ata point of the conveyor system in a building next to the one in which they worked.They entered the baskets in the pressing room by climbing a fence which sur-rounded the opening in the floor and descended in their respective baskets throughthe opening to the cloth room below.There is a distance of about 14 feet betweenthe two floors.The next morning when Griffin was leaving the plant he reportedthe incident to his superior, Donald Stilwell, superintendent of the spinningmill.Griffin explained to Stilwell that he recognized one of themen as JoelPuckett but that he could not identify the other.Stilwell in turn reported the matter to a Mr. Cashion, superintendent of theyarn mill.Cashion asked for more details and the next morning, March 14,when Stilwell and Griffin next regularly met, Griffin still could not identify theother man. Stilwell in turn reported that to Cashion that day.Meanwhile, onMarch 13, Tulloch, Cashion's subordinate,askedemployee James Davis if hehad seen Joel Puckett and Phillipsridingthe conveyor.Davis told Tullochthat he hadseenthem ride the conveyor and Tullock stated that he had hada reporton them.Shortly after Joel Puckett and Phillips started to work, at 3 p. m. on March14, Chandler told them to report to the office and to see Tulloch and Cashion.At this interview Tulloch stated to Joel Puckett and Phillips that he was sorryto discharge them, that they knew thereason,namely, riding the conveyor.Joel Puckett admitted to Tulloch that he rode the conveyor and pointed out that WASHINGTON MILLS99other employees had done the same thing and that he did not see any harm to it.Tulloch asked who the other employees were but Joel Puckett did not name anyothers.Sometime after the discharge Chandler asked one of the yarn mill employeesif^he had seen anyone tiding the conveyor.This employee replied that he had,but Chandler did not ask him to identify the person or persons he had' seen.By notice dated March 21, the Respondent announced a prohibition against ridingthe conveyor.Employees with substantial experience with the Respondent testi-fied that they did not recall any instance of the Respondent penalizing an em-ployee by discharge for a first offense and that the practice had been to layoff an employee for a week or two. Joel Puckett and Phillips were satisfactoryemployees having about 71/2 years experience with the Respondent, respec-tively.So far as the record shows, this was their first offense. The Re-spondent adduced testimony that it had no rule against discharging for afirst offense and that its practice was to the contrary.The Respondent gaveonly two examples of discharge for a first offense, (1) violating a publishedno-smoking rule and (2) cursing and threatening a second hand.B. ConclusionsThe issue thus presented is whether Joel Puckett and Thomas Phillips weredischarged for their union activities and sympathies as the General Counselalleges or for riding the conveyor as the Respondent contends.Chandler in the presence of Joel Puckett and Phillips and other employeesengaged in horseplay in connection with the conveyor.When Griffin observedJoel Puckett and Phillips riding the conveyor during the evening of March 12,he did not believe it was sufficiently significant to do anything about it immedi-ately, but waited until the next morning when he regularly met his superior,Stilwell.That day, March 13, when the top-ranking officials of the Respondentwere aware of the incident, they did nothing toward preventing the reoccurrenceof this behavior. It was not until about a week later that the Respondent posteda notice prohibiting this_conduct.It is therefore concluded that the Respondentdid not view the incident with a great deal of seriousness. Joel Puckett andPhillips were satisfactory employees and Puckett had many years of experiencewith the Respondent.Under these circumstances, the severest form of dis-cipline, discharge, was undoubtedly an extreme penalty, regardless of whetherthe Respondent had a particular practice with respect to the less serious matters.Whatever else led to this extreme action by the Respondent, the question hereiswhether Joel Puckett's and Phillips' union activity was the cause for thedischargeChandler's and Tullock's conduct shows the Respondent's oppositionto the Union.The record does not disclose knowledge on the part of the Re-spondent of Joel Puckett's and Phillips' activities on behalf of the Union. It isaccordingly recommended that the 8 (a) (3) allegation of the complaint bedismissed.The record does show violations of Section 8 (a) (1) by the following actsand conduct : Chandler's declaration to Phillips that he, Chandler, had heardthat Holland was soliciting employees on behalf of the Union, and Chandler'sstatement to William Puckett that he was a union man and signing up employeesfor the Union, as being calculated to elicit information concerning Holland'sand Puckett's union sympathies and activities ; s and Tulloch's inquiries of Gannas to whether he was engaging in union activities (by asking Gann if he hadsGranitevilleCompany, Sibley Division,96 NLRB 456.See finding relatingto foot.note 39.227260-53-vol. 100-8 100DECISIONSOF NATIONALLABOR RELATIONS BOARDsome of William Puckett's papers in his position), what he thought of WilliamPuckett's union activities, and as to Gann's union sympathies.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate; and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practiceswithin the meaning of the Act, it will be recommended that the Respondentceaseand desist therefrom and take certainaffirmativeaction designed toeffectuatethe policies of the Act.Since it has been found that by certain interrogation described above, theRespondent has interfered with, restrained, and coerced its employees in theirright to self-organization, it will be recommended that it cease and desist there-from.The Respondent's conduct for the reasons stated by the BoardinStand-ard-Coosa-Thatcher Company ,4particularly, that employersdo not engage ininterrogation as a matter of idle curiosity, discloses a fixed purpose to defeatself-organization and its objectives.Because of the Respondent's unlawfulconduct and its underlying purpose, the undersigned is convinced that the unfairlabor practices here found are persuasively related to the other unfair laborpractices prescribed by the Act and that the danger of their commission in thefuture is to be anticipated from the course of the Respondent's conduct in thepast.The preventative purposes of the Act will be thwarted unless the recom-mendations are coextensive with the threat. In order, therefore, to make effec-tive the interdependent guarantees of Section 7, to prevent the recurrence ofthe unfair labor practices, and to minimize the strife which burdens and ob-structs commerce, and thus to effectuate the policies of the Act, it is recommendedthat the Respondent cease and desist from infringing in any manner upon therights guaranteed by Section 7 of the Act.`Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the' rights guaranteed in Section 7 of the Act, the Respondent has engagedin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent has not violated Section 8 (a) (3) of the Act.[Recommendations omitted from publication in this volume.]* 85 NLRB 1358.5May Department Storesv.N. L R.B.,326 U. S. 376.